                                                    LAW OFFICES OF
NATHANIEL K. RISCH
TYLER L. MANN
                                           MANN & RISCH                                            (410) 929-5145 MAIN
                                                                                                   (410) 625-5809 FAX
                                              A LIMITED LIABILITY COMPANY


TYLER@MANNRISCH.COM                         101 E. CHESAPEAKE AVE, SUITE 100
                                                                                                   WWW.MANNRISCH.COM
                                                    TOWSON, MD 21286



                                                    January 15, 2021

       By PACER
       The Honorable Judge Boardman
       United States District Judge
       Edward A. Garmatz United States District Courthouse
       101 W. Lombard St.
       Baltimore, MD 21201

               RE:     United States v. Vonnelle Winchester, Crim No CCB-19-0337

       Dear Judge Boardman:

                I am writing on behalf on Mr. Winchester to a request a modification to his current pre-trial
       release conditions.

                In May 2020, Mr. Winchester was modified to an 8 pm – 5 am curfew with location monitoring.
       All parties, including Pretrial Agent John Stagg were in agreement. I am happy to report Mr. Winchester
       is doing well on his curfew and home detention with location monitoring. He has also been gainfully
       employed at the Amazon warehouse, working over 40 hours a week through the COVID quarantine.

               Throughout the past 20 months Mr. Winchester has requested 18 one-day modifications for
       family outings and other events. There have been no violations or infractions from these modifications.
       There have been a few events that have been denied, but only due to the timing of the filing and potential
       COVID exposure.

                Mr. Winchester now seeks to be completely removed from electronic monitoring and home
       detention, and asks to stay on pretrial supervision. The reason is Mr. Winchester is now set for a virtual
       sentencing on February 2, 2020, and would like the time and freedom to spend with his loved ones and to
       tie up and lose ends before he turns himself into BOP. I would note, that co-Defendant Derek Williams
       was removed from home detention and location monitoring prior to his sentencing.

                In communicating with Pretrial Agent Stagg, he had no objection since Mr. Winchester has done
       so well. AUSA Fuchs stated he would object. If a hearing is necessary, we consent to have it done
       virtually.


                                                         Very truly yours,

                                                         Mann & Risch, LLC

                                                         By:     /s/ Tyler Mann
                                                                 Tyler Mann
Enc.

By e-mail: AUSA Clinton Fuchs
           John Stagg, Pretrial Services
